DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0232639) and Breckenridge et al. (US 2015/0170556).
	Regarding claim 1, Breckenridge teaches a parameter archival storage system for image processing models, wherein the system is configured for read-optimized compression storage of machine-learning neural-network based image processing models (where the storage of the machine-learning based models is “Methods and systems are described that provide a dynamic repository of trained predictive models, at least some of which can be updated as new training data becomes available. A trained predictive model from the dynamic repository can be provided and used to generate a predictive output for a given input” and “Some examples of training functions that can be used to train a static predictive model include (without limitation): regression (e.g., linear regression, logistic regression), classification and regression tree, multivariate adaptive regression spline and other machine learning training functions (e.g., Naive Bayes, k-nearest neighbors, Support Vector Machines, Perceptron)”, where Perceptron is an image based neural network, para 0017 and 0043 Fig. 1) with reduced storage by separately storing weight filter bits (where the weight filter bits is “The training data provided by the client entity can be determined to be of a particular type, and the determined type can be used to select training functions to use with the training data to generate trained predictive models, which training functions are compatible with the particular type of training data. For example, if the training data includes output data that is of the "label" type, then training functions for classification predictive models are compatible with the training data. By contrast, if the training data includes output data that is of the "numerical value" type, then training functions for regression predictive models are compatible with the training data”, where the training data can separated into types to for certain models, para 0017), the system comprising: at least one memory device with computer-readable program code stored thereon (where the memory device is “Such instructions can comprise, for example, interpreted instructions, such as script instructions, e.g., JavaScript or ECMAScript instructions, or executable code, or other instructions stored in a computer readable medium.”, para 0060 and Fig. 1 element 202); at least one communication device (where the communication device is “In some implementations the interface 208 can be implemented as one or more modules adapted to interface with components included in the predictive modeling server system 206 and the network 204, for example, the training data queue 213, the training data repository 214, the model selection module 210 and/or the trained model repository 218”, para 0024 and Fig 2 element 204); at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable code is configured to cause the at least one processing device to (where the processor is “These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and may be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language”, para 0065): receive, from a user device, a first user input to check-out a first image processing model from the at least one hosted model versioning system repository, wherein the first image processing model comprises a plurality of first convolutional neural network layers (where to check out a first image processing model is “The client computing system 202 uploads training data (i.e., the initial training data) to the predictive modeling server system 206 over the network 204 (Step 302). In some implementations, the initial training data is uploaded in bulk (e.g., a batch) by the client computing system 202”, where uploading the training data is the input that consequently allows the client to extract the first model, para 0025 and Fig. 3); extract the first image processing model of the one or more image processing models (where to extract the first image processing model is “In response, the client computing system 202 receives access to a trained predictive model, for example, trained predictive model 218 (Step 304)”, para 0025 and Fig. 3 element 306); receive, from the user device, a second user input associated with a request to store a second image processing model at least one hosted model versioning system repository (where the second input to store a second model is “Once the client computing system 202 has access to the trained predictive model 218, the client computing system can send input data and a prediction request to the trained predictive model (Step 306). In response, the client computing system receives a predictive output generated by the trained predictive model from the input data (Step 308)”, where the input of input data is the clients input to store a second model, para 0026 and Fig. 3 element 306); and present, on a display device of the user device, an indication that the second image processing model has been stored (where indicating the stored second model is “For example, if more than one set of training data (e.g., relating to different types of input that correspond to different types of predictive output) had been uploaded by the client computing system 202, then more than one trained predictive model may be available to the particular client computing system. Representations of the available predictive models can be displayed, for example, by names listed in a drop down menu or by icons displayed on the web page, although other representations can be used.”, para 0061-0062). Breckenridge does not teach determine a hierarchical linked architecture associated with the second image processing model, wherein the hierarchical linked architecture comprises a sequential linked arrangement of a plurality of second convolution neural network layers associated with the second image processing model; construct weigh parameter objects associated with the plurality of second convolution neural network layers of the second image processing model, wherein the Page 52 of 61Non Provisional Patent Application Ser. No.: To be assignedAttyDktNo: 9193US1.014033.3490 weigh parameter objects are constructed such that the second image processing model can be reconstructed from the weigh parameter objects; discard the hierarchical linked architecture of the second image processing model; and store the second image processing model at the at least one hosted model versioning system repository by storing only the weigh parameter objects. 
	Lin teaches the system comprising: at least one hosted model versioning system repository comprising one or more image processing models stored thereon, wherein each of the one or more image processing models are configured for hierarchical processing of temporal image data via at least one convolutional neural network (where the model versioning system repository is “The local computing device 776 may be configured to create the fully-trained neural network structure (e.g., recreate the structure in local memory) based on the parameters defining the neural network structure. Once the local computing device 776 receives the parameters defining the neural network structure, the local computing device 776 may provide the sensor data received from each of the sensors 765, 766, 767, 768, and 769 as input to the neural network structure in real-time”, where the local computing device holds parameters that define structure of the network models; “The input to neural network structure 650 may be an image of the driver of the automobile. The image of the driver (e.g., images 501, 511, 521) may be captured using a sensor (e.g., sensors 460, 472) located near a rearview mirror (e.g., rearview mirror 471) of the automobile”, where the images of the driver over time are input into the neural network and are hierarchically processed as shown in Fig. 6A-C, para 0101 and 0158 and Fig. 7B); determine a hierarchical linked architecture associated with the second image processing model, wherein the hierarchical linked architecture comprises a sequential linked arrangement of a plurality of second convolution neural network layers associated with the second image processing model (where to determine the hierarchical architecture of a second image model is “The weights for connections 612, 614, and 616 are then repeatedly modified until the neural network structure 600 correctly determines the correct categories for all of the inputs, or at least for an acceptable portion of all of the inputs”, where the weight connections are connected to the sequential layers of the network model in Fig. 6A and are updated to determine the structure of the network model that is deemed correct; Fig. 6A-6C show the layers and weight connections create a sequential neural network model structure, para 0097-0099); construct weigh parameter objects associated with the plurality of second convolution neural network layers of the second image processing model, wherein thePage 52 of 61Non Provisional Patent Application Ser. No.: To be assignedAttyDktNo: 9193US1.014033.3490 weigh parameter objects are constructed such that the second image processing model can be reconstructed from the weigh parameter objects (where constructing weight parameters is “Once the remote computing device 720 trains the neural network structure, the remote computing device 720 may transmit parameters defining the neural network structure (also referred to herein as “neural network configuration parameters”) (e.g., specification of nodes, specification of combination functions for nodes, specification of activation functions for nodes, specification of connections, and/or specification of weights for connections) to the local transceiver 724 using the communication link 722” and “The local computing device 726 may be configured to create the fully-trained neural network structure (e.g., recreate the structure in local memory) based on the parameters defining the neural network structure.”, para 0121-0123); discard the hierarchical linked architecture of the second image processing model; and store the second image processing (where discarding architecture and storing parameters is “The local transceiver 724 may transmit the parameters defining the neural network structure to the local computing device 726. The local computing device 726 may be configured to receive the parameters defining the neural network structure from the local transceiver”, where the invention is only storing parameters that define the architecture and not the entire architecture itself thereby discarding it, para 0121-0123).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Breckenridge’s teachings with Lin’s invention because Breckenridge’s teachings have the advantage of using less computational resources by separating training data types for certain models (see para 0009). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
	Regarding claim 2, Lin teaches the system of claim 1, wherein constructing weigh parameter objects associated with the second image processing model further comprises: extracting a first plurality of weights associated with the plurality of first convolutional neural network layers of the first image processing model (where extracting a first plurality of weights is “At block 1906, a neural network structure is trained in the non-resource-constrained environment using the transferred sensor data. The training of the neural network structure may be performed as described elsewhere herein (e.g., as described for neural network structures 600, 650)”, where the transferred sensor data are the weights to build the first model, para 0292-0299); extracting a second plurality of weights associated with the plurality of second convolution neural network layers associated with the second image processing model (where extracting a second plurality of weights is “At block 1912, sensor data is captured in the resource-constrained environment. The sensor data may be captured by any of a variety of sensors, such as described with respect to sensors elsewhere in the present disclosure (e.g., sensors 232, 234, 460, 472, 716, 800, 1516, 1518, 1616, 1716). In some embodiments, the sensor data captured at block 1912 is captured by the same one or more sensors used to capture sensor data at block 1902 (e.g., a same video camera, a same infrared camera)”, where the second set of sensor data, or weights, is used to determine the updated second neural network, para 0292-0299); determining altered weights in the second plurality of weights that deviate from the corresponding first plurality of weights (where determining altered weights is “At block 1916, a determination is made as to whether the neural network structure is to be updated. In some embodiments, block 1916 may include determining if the accuracy of the application of the neural network structure at block 1914 has dropped below a threshold. In some embodiments, block 1916 may include determining if the application of the neural network structure at block 1914 failed to sufficiently distinguish between two categories of input sensor data”, where altered weights is determined by the differences between the two sensor data sets, or weight sets, 0292-0299); mapping the altered weights in the second plurality of weights with the corresponding first plurality of weights and the corresponding plurality of first convolutional neural network layers (where mapping altered weights is “If the determination at block 1916 results in a determination that the neural network structure is to be updated, then process 1900 continues at block 1902 with the capture of additional sensor data. In some embodiments, determination at block 1916 that the neural network structure is to be updated may result in a new neural network structure being trained (e.g., at a new iteration of block 1906) based on new sensor data (e.g., sensor data captured at a new iteration of block 1902)”, para 0292-0301); and constructing the weigh parameter objects for the second image processing model comprising the altered weights (where conducting the weigh parameters of the second model is “In some embodiments, determination at block 1916 that the neural network structure is to be updated may result in an update being determined for the same neural network structure (e.g., a modification to the weights for one or more connections for the neural network structure trained in a previous iteration of the block 1906)”, para 0292-0301).
(where the input to select the model is “If the client computing system 202 desires to access the trained predictive model 218 to receive a predictive output, the client computing system 202 can transmit to the URL a request that includes the input data”, para 0055-56); and present the dynamically reconstructed second image processing model on the display device of the user device (where presenting the reconstructed model is “The predictive output is provided directly to the customer's computer or can be returned to the client computer system, which can then forward the output to the customer's computer. The client computing system 202 can use and/or present the predictive output result as desired by the client entity”, where the output is the model, following the user’s input of input data, para 0055-0056). Breckenridge does not teach dynamically reconstruct the second image processing model by: extracting the weigh parameter objects; and mapping the weigh parameter objects with a stored hierarchical linked architecture of the first image processing model to construct the second image processing model. 
	Lin teaches dynamically reconstruct the second image processing model by: extracting the weigh parameter objects (where extracting weights is “At block 1906, a neural network structure is trained in the non-resource-constrained environment using the transferred sensor data. The training of the neural network structure may be performed as described elsewhere herein (e.g., as described for neural network structures 600, 650)”, where the transferred sensor data are the weights to build the first model, para 0292-0299); and mapping the weigh parameter objects with a stored hierarchical linked architecture of the first image processing model to construct the second image processing model (where mapping weights with stored architecture is “If the determination at block 1916 results in a determination that the neural network structure is to be updated, then process 1900 continues at block 1902 with the capture of additional sensor data. In some embodiments, determination at block 1916 that the neural network structure is to be updated may result in a new neural network structure being trained (e.g., at a new iteration of block 1906) based on new sensor data (e.g., sensor data captured at a new iteration of block 1902)”, where the new sensor data, or weights, is used with the original architecture of the neural network at block 1902 to reconstruct the second updated model, para 0292-0301).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Breckenridge’s teachings with Lin’s invention because Breckenridge teaches the advantage of displaying the output model in a simplified manner through HTTP protocol (see para 0056). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
	Regarding claim 4, Lin teaches the system of claim 1, wherein storing the second image processing model at the at least one hosted model versioning system repository further comprises: mapping a first hyper parameter of the plurality of first convolutional neural network layers of the first image processing model with a second hyper parameter of the plurality of second convolution neural network layers associated with the second image processing model, based on determining that the second hyper parameter is a mutation of the original first hyper parameter (where mapping the first and second hyper parameter is “The processor 1008 may be configured to perform various data processing tasks. For example, the processor 1008 may be configured to initialize default neural network configuration parameters prior to training a neural network structure (e.g., neural network structures 600, 650). As another example, the processor 1008 may be configured to provide images stored by the data store 1012 as inputs to the neural network structure. As another example, the processor 1008 may be configured to repeatedly modify the neural network configuration parameters so that the neural network structure accurately determines the categories of the images stored by the data store 1012 based on category labels stored by data store 1012. In some embodiments, the processor 1008 may be configured to train a neural network structure”, where the updated neural network configuration parameter, or hyper parameter, is a changed, or mutated, from the original default neural network configuration, para 0176-0180); and storing the second image processing model at the at least one hosted model versioning system repository by storing only (i) the weigh parameter objects, and (ii) the second hyper parameter (where storing parameters is “Once the remote computing device 720 trains the neural network structure, the remote computing device 720 may transmit parameters defining the neural network structure (also referred to herein as “neural network configuration parameters”) (e.g., specification of nodes, specification of combination functions for nodes, specification of activation functions for nodes, specification of connections, and/or specification of weights for connections) to the local transceiver 724 using the communication link 722. In some embodiments, the remote computing device 720 may transmit the parameters defining the neural network structure to the local transceiver 724 using a communication link other than communication link 722.”, where the parameters they discuss include both the weight and the specification of connections, which is interpreted as hyper parameters, or parameters that determine network structure, para 0121-0123).
	Regarding claim 6, Lin teaches the system of claim 1, wherein storing the second image processing model at the at least one hosted model versioning system repository further comprises: constructing a pointer link between the weigh parameter objects and a stored hierarchical linked architecture associated with the first image processing model (where the link between weigh parameters and the architecture of model is “The output values of the nodes of layer 604 may then be propagated by connections 614. Each connection of connections 614 may have a weight value as described with respect to connections 612”, where the connections, or point link, outline the layers of the convolution network and the connections have weight values assigned para 0097 and Fig 6A).
where perform training the neural network is “In some embodiments, the processor 1008 may be configured to train a neural network structure”, para 0178).
	Regarding claim 8, Breckenridge teaches a computer program product for an parameter archival storage system for image processing models, wherein the computer program product is configured for read-optimized compression storage of machine-learning neural-network based image processing models (where the storage of the machine-learning based models is “Methods, systems, and apparatus, including computer programs encoded on one or more computer storage devices, for training predictive models”, “Methods and systems are described that provide a dynamic repository of trained predictive models, at least some of which can be updated as new training data becomes available. A trained predictive model from the dynamic repository can be provided and used to generate a predictive output for a given input” and “Some examples of training functions that can be used to train a static predictive model include (without limitation): regression (e.g., linear regression, logistic regression), classification and regression tree, multivariate adaptive regression spline and other machine learning training functions (e.g., Naive Bayes, k-nearest neighbors, Support Vector Machines, Perceptron)”, where Perceptron is an image based neural network, Abstract, para 0017, and 0043 Fig. 1) with reduced storage by separately storing weight filter bits (where the weight filter bits is “The training data provided by the client entity can be determined to be of a particular type, and the determined type can be used to select training functions to use with the training data to generate trained predictive models, which training functions are compatible with the particular type of training data. For example, if the training data includes output data that is of the "label" type, then training functions for classification predictive models are compatible with the training data. By contrast, if the training data includes output data that is of the "numerical value" type, then training functions for regression predictive models are compatible with the training data.”, where the training data can separated into types to for certain models, para 0017), the computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions that when executed by a processing device are configured to cause the processing device to (where program executed by a processing device is “These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and may be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language. As used herein, the terms "machine-readable medium" "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal. The term "machine-readable signal" refers to any signal used to provide machine instructions and/or data to a programmable processor”, para 0064-0065): receive, from a user device, a first user input to check-out a first image processing model from the at least one hosted model versioning system repository, wherein the first image processing model comprises a plurality of first convolutional neural network layers (where to check out a first image processing model is “The client computing system 202 uploads training data (i.e., the initial training data) to the predictive modeling server system 206 over the network 204 (Step 302). In some implementations, the initial training data is uploaded in bulk (e.g., a batch) by the client computing system 202”, where uploading the training data is the input that consequently allows the client to extract the first model, para 0025 and Fig. 3); extract the first image processing model of the one or more image processing models (where to extract the first image processing model is “In response, the client computing system 202 receives access to a trained predictive model, for example, trained predictive model 218 (Step 304)”, para 0025 and Fig. 3 element 306); receive, from the user device, a second user input associated with a request to store a second image processing model at least one hosted model versioning system repository (where the second input to store a second model is “Once the client computing system 202 has access to the trained predictive model 218, the client computing system can send input data and a prediction request to the trained predictive model (Step 306). In response, the client computing system receives a predictive output generated by the trained predictive model from the input data (Step 308)”, where the input of input data is the clients input to store a second model, para 0026 and Fig. 3 element 306); and present, on a display device of the user device, an indication that the second image processing model has been stored (where indicating the stored second model is “For example, if more than one set of training data (e.g., relating to different types of input that correspond to different types of predictive output) had been uploaded by the client computing system 202, then more than one trained predictive model may be available to the particular client computing system. Representations of the available predictive models can be displayed, for example, by names listed in a drop down menu or by icons displayed on the web page, although other representations can be used.”, para 0061-0062). Breckenridge does not teach determine a hierarchical linked architecture associated with the second image processing model, wherein the hierarchical linked architecture comprises a sequential linked arrangement of a plurality of second convolution neural network layers associated with the second image processing model; construct weigh parameter objects associated with the plurality of second convolution neural network layers of the second image processing model, wherein the weigh parameter objects are constructed such that the second image processing model can be reconstructed from the weigh parameter objects; discard the hierarchical linked architecture of the second image processing model; and store the second image processing model at the at least one hosted model versioning system repository by storing only the weigh parameter objects.
(where to determine the hierarchical architecture of a second image model is “The weights for connections 612, 614, and 616 are then repeatedly modified until the neural network structure 600 correctly determines the correct categories for all of the inputs, or at least for an acceptable portion of all of the inputs”, where the weight connections are connected to the sequential layers of the network model in Fig. 6A and are updated to determine the structure of the network model that is deemed correct; Fig. 6A-6C show the layers and weight connections create a sequential neural network model structure, para 0097-0099); construct weigh parameter objects associated with the plurality of second convolution neural network layers of the second image processing model, wherein the weigh parameter objects are constructed such that the second image processing model can be reconstructed from the weigh parameter objects (where constructing weight parameters is “Once the remote computing device 720 trains the neural network structure, the remote computing device 720 may transmit parameters defining the neural network structure (also referred to herein as “neural network configuration parameters”) (e.g., specification of nodes, specification of combination functions for nodes, specification of activation functions for nodes, specification of connections, and/or specification of weights for connections) to the local transceiver 724 using the communication link 722” and “The local computing device 726 may be configured to create the fully-trained neural network structure (e.g., recreate the structure in local memory) based on the parameters defining the neural network structure.”, para 0121-0123); discard the hierarchical linked architecture of the second image processing model; and store the second image processing model at the at least one hosted model versioning system repository by storing only the weigh parameter objects (where discarding architecture and storing parameters is “The local transceiver 724 may transmit the parameters defining the neural network structure to the local computing device 726. The local computing device 726 may be configured to receive the parameters defining the neural network structure from the local transceiver”, where the invention is only storing parameters that define the architecture and not the entire architecture itself thereby discarding it, para 0121-0123).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Breckenridge’s teachings with Lin’s invention because Breckenridge’s teachings have the advantage of using less computational resources by separating training data types for certain models (see para 0009). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
	Regarding claim 9, the limitations have been addressed above in claim 2, taught by Lin.
	Regarding claim 10, the limitations have been addressed above in claim 3, taught by Lin and Breckenridge.
	Regarding claim 11, the limitations have been addressed above in claim 4, taught by Lin.
	Regarding claim 13, the limitations have been addressed above in claim 6, taught by Lin.
	Regarding claim 14, the limitations have been addressed above in claim 7, taught by Lin.
	Regarding claim 15, Breckenridge teaches a computerized method for an parameter archival storage system for image processing models, wherein the computerized method is configured for read-optimized compression storage of machine-learning neural-network based image processing models (where the storage of the machine-learning based models is “Methods and systems are described that provide a dynamic repository of trained predictive models, at least some of which can be updated as new training data becomes available. A trained predictive model from the dynamic repository can be provided and used to generate a predictive output for a given input” and “Some examples of training functions that can be used to train a static predictive model include (without limitation): regression (e.g., linear regression, logistic regression), classification and regression tree, multivariate adaptive regression spline and other machine learning training functions (e.g., Naive Bayes, k-nearest neighbors, Support Vector Machines, Perceptron)”, where Perceptron is an image based neural network, para 0017 and 0043 Fig. 1) with reduced storage by separately storing weight filter bits (where the weight filter bits is “The training data provided by the client entity can be determined to be of a particular type, and the determined type can be used to select training functions to use with the training data to generate trained predictive models, which training functions are compatible with the particular type of training data. For example, if the training data includes output data that is of the "label" type, then training functions for classification predictive models are compatible with the training data. By contrast, if the training data includes output data that is of the "numerical value" type, then training functions for regression predictive models are compatible with the training data.”, where the training data can separated into types to for certain models, para 0017), the computerized method comprising: receiving, from a user device, a first user input to check-out a first image processing model from at least one hosted model versioning system repository, wherein the first image processing model comprises a plurality of first convolutional neural network layers (where to check out a first image processing model is “The client computing system 202 uploads training data (i.e., the initial training data) to the predictive modeling server system 206 over the network 204 (Step 302). In some implementations, the initial training data is uploaded in bulk (e.g., a batch) by the client computing system 202”, where uploading the training data is the input that consequently allows the client to extract the first model, para 0025 and Fig. 3); extracting the first image processing model of the one or more image processing models (where to extract the first image processing model is “In response, the client computing system 202 receives access to a trained predictive model, for example, trained predictive model 218 (Step 304)”, para 0025 and Fig. 3 element 306); receiving, from the user device, a second user input associated with a request to store a second image processing model at least one hosted model versioning system repository (where the second input to store a second model is “Once the client computing system 202 has access to the trained predictive model 218, the client computing system can send input data and a prediction request to the trained predictive model (Step 306). In response, the client computing system receives a predictive output generated by the trained predictive model from the input data (Step 308)”, where the input of input data is the clients input to store a second model, para 0026 and Fig. 3 element 306); and presenting, on a display device of the user device, an indication that the second image processing model has been stored (where indicating the stored second model is “For example, if more than one set of training data (e.g., relating to different types of input that correspond to different types of predictive output) had been uploaded by the client computing system 202, then more than one trained predictive model may be available to the particular client computing system. Representations of the available predictive models can be displayed, for example, by names listed in a drop down menu or by icons displayed on the web page, although other representations can be used.”, para 0061-0062). Breckenridge does not teach determining a hierarchical linked architecture associated with the second image processing model, wherein the hierarchical linked architecture comprises a sequential linked arrangement of a plurality of second convolution neural network layers associated with the second image processing model; constructing weigh parameter objects associated with the plurality of second convolution neural network layers of the second image processing model, wherein the weigh parameter objects are constructed such that the second image processing model can be reconstructed from the weigh parameter objects; discarding the hierarchical linked architecture of the second image processing model; and storing the second image processing model at the at least one hosted model versioning system repository by storing only the weigh parameter objects.
	Lin teaches determining a hierarchical linked architecture associated with the second image processing model, wherein the hierarchical linked architecture comprises a sequential linked arrangement of a plurality of second convolution neural network layers associated with the second (where to determine the hierarchical architecture of a second image model is “The weights for connections 612, 614, and 616 are then repeatedly modified until the neural network structure 600 correctly determines the correct categories for all of the inputs, or at least for an acceptable portion of all of the inputs”, where the weight connections are connected to the sequential layers of the network model in Fig. 6A and are updated to determine the structure of the network model that is deemed correct; Fig. 6A-6C show the layers and weight connections create a sequential neural network model structure, para 0097-0099); constructing weigh parameter objects associated with the plurality of second convolution neural network layers of the second image processing model, wherein the weigh parameter objects are constructed such that the second image processing model can be reconstructed from the weigh parameter objects (where constructing weight parameters is “Once the remote computing device 720 trains the neural network structure, the remote computing device 720 may transmit parameters defining the neural network structure (also referred to herein as “neural network configuration parameters”) (e.g., specification of nodes, specification of combination functions for nodes, specification of activation functions for nodes, specification of connections, and/or specification of weights for connections) to the local transceiver 724 using the communication link 722” and “The local computing device 726 may be configured to create the fully-trained neural network structure (e.g., recreate the structure in local memory) based on the parameters defining the neural network structure.”, para 0121-0123); discarding the hierarchical linked architecture of the second image processing model; and storing the second image processing model at the at least one hosted model versioning system repository by storing only the weigh parameter objects (where discarding architecture and storing parameters is “The local transceiver 724 may transmit the parameters defining the neural network structure to the local computing device 726. The local computing device 726 may be configured to receive the parameters defining the neural network structure from the local transceiver”, where the invention is only storing parameters that define the architecture and not the entire architecture itself thereby discarding it, para 0121-0123). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Breckenridge’s teachings with Lin’s invention because Breckenridge’s teachings have the advantage of using less computational resources by separating training data types for certain models (see para 0009). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
	Regarding claim 16, the limitations have been addressed above in claim 2, taught by Lin.
	Regarding claim 17, the limitations have been addressed above in claim 3, taught by Lin and Breckenridge.
	Regarding claim 18, the limitations have been addressed above in claim 4, taught by Lin.
	Regarding claim 20, the limitations have been addressed above in claim 6, taught by Lin.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0232639) and Breckenridge et al. (US 2015/0170556) as applied to claims 4 above, and further in view of Pinto et al. (US 2005/0234753).
	Regarding claim 5, Regarding claim 5, Lin teaches the system of claim 4, wherein executing the computer-readable code is configured to further cause the at least one processing device to: receive, from the user device, a third user input associated with selection of the constructed second image processing model for analysis (where the constructing a processing model is “In some embodiments, the process 1108 may be configured to generate a neural network structure and use the neural network structure on images captured of an interior of an automobile by an image sensor co-located in the automobile with the local computing device 1100”, para 0185, and the user input to analyze is “By sensing the position of the driver's body or alternatively the presence/absence of a driver, a neural network using the sensor data as input may be able to categorize the state of the driver into one or more of various categories, such as: distracted, not distracted, safe, unsafe, both hands on the steering wheel, one hand on the steering wheel, no hands on the steering wheel, looking forward, not looking forward, mobile device in hand, texting on a mobile device, talking on a mobile device, present, and absent. Other categorizations of the driver's state may be possible using a neural network and sensor 460”, where the user input could be the driver sitting in the driver’s seat initiates the neural network to analyze the state of the driver, para 0091); dynamically reconstruct the second image processing model by: extracting the (i) the weigh parameter objects, and (ii) the mapped mutation in hyper parameters (where extracting the parameters is “Once the remote computing device 720 trains the neural network structure, the remote computing device 720 may transmit parameters defining the neural network structure (also referred to herein as “neural network configuration parameters”) (e.g., specification of nodes, specification of combination functions for nodes, specification of activation functions for nodes, specification of connections, and/or specification of weights for connections) to the local transceiver 724 using the communication link 722”, para 0121-0123); and mapping the (i) the weigh parameter objects, and (ii) the mapped mutation in hyper parameters with a stored hierarchical linked architecture of the first image processing model to construct the second image processing model (where constructing the model from the mapped parameters is “The local computing device 726 may be configured to create the fully-trained neural network structure (e.g., recreate the structure in local memory) based on the parameters defining the neural network structure.”, where the transmitted neural network parameters are mapped to the previously generated neural network model and used to reconstruct it, para 0121-0123). Lin does not teach present the dynamically reconstructed second image processing model on the display device of the user device.
	Pinto teaches present the dynamically reconstructed second image processing model on the display device of the user device (where presenting the reconstructed second image model is “Corresponding to the workflow of FIG. 16 is an iconized representation viewable by the user in stages that serves as the overall interactive model development process guide as shown in FIG. 17”, where the reconstructed model is the flow process of generating the model and Fig.  17 shows the display of the user showing the reconstructed model, para 0143 and Fig. 17).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Pinto’s teachings with Kursun’s invention because Pinto allows for better project management and documentations that allows analysts to review the models, even at a later date (“Among the advantages of these features and aspects are one or more of the following. Project management of the workflow of model development, including scored list generation, report production, and model maintenance is achieved”, see para 0006). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
	Regarding claim 12, the limitations have been addressed above in claim 5, taught by Lin and Pinto.
	Regarding claim 19, the limitations have been addressed above in claim 5, taught by Lin and Pinto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P KELLOGG whose telephone number is (571)272-6471.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS P KELLOGG/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664